Citation Nr: 0835969	
Decision Date: 10/20/08    Archive Date: 10/27/08

DOCKET NO.  02-19 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent 
for diabetes mellitus with diabetic retinopathy.  

2.  Entitlement to an initial rating in excess of 10 percent 
for left elbow ulnar nerve entrapment.  

3.  Entitlement to an initial rating in excess of 10 percent 
for glaucoma.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant, S.L., and D.S.
ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from April 1966 to April 
1968.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from Detroit, Michigan RO rating decisions in March 2002 and 
June 2002.  

In the March 2002 rating decision, the RO granted service 
connection and an initial 20 percent rating for diabetes 
mellitus with diabetic retinopathy, effective July 9, 2001.  
In the June 2002 rating decision, the RO granted service 
connection for left elbow ulnar nerve entrapment and 
glaucoma, and initial 10 percent ratings, effective July 9, 
2001.  The veteran filed a notice of disagreement (NOD) to 
the decisions in July 2002 and the RO issued a statement of 
the case (SOC) in September 2002.  The veteran filed a 
substantive appeal (via a VA Form 9, Appeal to Board of 
Veterans' Appeals) in November 2002.  [The Board notes that a 
February 2004 rating decision changed the effective date for 
the grants of service connection to May 8, 2001.]  

Because the appeal involves disagreement with the initial 
ratings assigned following the grants of service connection 
for diabetes mellitus with diabetic retinopathy, for left 
elbow ulnar nerve entrapment, and for glaucoma, the Board has 
characterized these matters in light of the distinction noted 
in Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(distinguishing initial rating claims from claims for 
increased ratings for already service-connected disability).

In September 2004, the Board remanded these matters to the RO 
for the scheduling of a hearing.  In March 2005, the veteran 
testified during a hearing before an Acting Veterans Law 
Judge (VLJ) at the RO; a transcript of that hearing is of 
record.

In June 2005, the Board remanded these matters to the RO, via 
the Appeals Management Center (AMC), in Washington, DC, for 
further development of the evidence.  In July 2006, the RO 
issued a supplemental SOC (SSOC) reflecting the continued 
denial of each claim for higher initial rating following a de 
novo review of the entire evidence of record.  

In May 2007, the Board again remanded these matters to the RO 
via the AMC for further development of the evidence, and in 
October 2007, the RO again issued a SSOC reflecting the 
continued denial of each claim for higher initial rating 
following a de novo review of the entire evidence of record.  

In response to the Board's March 2008 letter apprising the 
veteran that the acting VLJ who presided during his March 
2005 hearing was no longer employed with the Board, and 
informing him of his right to another hearing, the veteran 
indicated that month that he wanted another hearing before a 
Veterans Law Judge at the RO.  In May 2008, the Board 
remanded these matters to the RO for the scheduling of a 
hearing.  

In August 2008, the veteran testified during a hearing before 
the undersigned VLJ held at the RO; a transcript of that 
hearing is of record.  

For the reasons expressed below, the matters on appeal are, 
again, being remanded to the RO via the AMC.  VA will notify 
the veteran when further action, on his part, is required.

REMAND

Unfortunately, the claims file reflects that another remand 
of these claims is warranted, even though such will, 
regrettably, further delay an appellate decision on the 
claims on appeal.

Initially, the Board notes that additional evidence pertinent 
to the veteran's diabetes mellitus claim (discharge 
instructions dated in November 2007 from a VA physician at 
the community based outpatient clinic in East Point, Georgia, 
advising the veteran to avoid any strenuous activity) was 
associated with the record after the RO issued the most 
recent SSOC in October 2007.  The additional evidence-date 
stamped as being received by VA in December 2007-was not 
accompanied by a signed waiver of RO jurisdiction, which is 
required to authorize the Board to consider such evidence, in 
the first instance.  See 38 C.F.R. § 20.1304(c) (2008).  
Under these circumstances, the Board must remand the matter 
to the RO for consideration of the claim in light of the 
additional evidence received, in the first instance, and for 
issuance of a SSOC reflecting such consideration.

The Board also finds that further development of each claim 
on appeal is warranted.

The veteran's diabetes mellitus with diabetic retinopathy is 
evaluated under Diagnostic Code (DC) 7913 which provides that 
diabetes mellitus requiring insulin and restricted diet, or; 
oral hypoglycemic agent and restricted diet warrants a 20 
percent rating.  Diabetes mellitus requiring insulin, 
restricted diet, and regulation of activities warrants a 40 
percent rating.  Diabetes mellitus requiring insulin, 
restricted diet, and regulation of activities with episodes 
of ketoacidosis or hypoglycemic reactions requiring one or 
two hospitalizations per year or twice a month visits to a 
diabetic care provider, plus complications that would not be 
compensable if separately evaluated warrants a 60 percent 
rating.  Diabetes mellitus requiring more than one daily 
injection of insulin, restricted diet, and regulation of 
activities (avoidance of strenuous occupational and 
recreational activities) with episodes of ketoacidosis or 
hypoglycemic reactions requiring at least three 
hospitalizations per year or weekly visits to a diabetic care 
provider, plus either progressive loss of weight and strength 
or complications that would be compensable if separately 
evaluated warrants a 100 percent rating.  38 C.F.R. § 4.119, 
DC 7913 (2007).

The veteran's left elbow disability is evaluated analogous to 
DC 8516.  See 38 C.F.R. §§ 4.20, 4.27 (2007).  Under this 
code, mild, incomplete paralysis of the ulnar nerve is rated 
as 10 percent disabling in either extremity, while moderate 
incomplete paralysis is rated as 30 percent disabling in the 
major extremity and 20 percent disabling in the minor 
extremity.  Severe incomplete paralysis of the ulnar nerve 
warrants a 40 percent rating for the major extremity and a 30 
percent rating in the minor extremity.  When the evidence 
establishes complete paralysis characterized as the "griffin 
claw" deformity, due to flexor contraction of the ring and 
little fingers, very marked atrophy in the dorsal interspace 
and the thenar and hypothenar eminences; the loss of 
extension of the ring and little fingers, the inability to 
spread the fingers (or reverse), the inability to adduct the 
thumb; flexion of the wrist weakened, a 50 percent rating is 
assigned for the minor extremity and a 60 percent rating is 
assigned for the major extremity.  38 C.F.R. § 4.124a, DC 
8516 (2007).  

The veteran's glaucoma is evaluated under DC 6013 which 
provides that noncongestive primary simple glaucoma is to be 
rated on impairment of visual acuity or field loss.  The 
minimum rating is 10 percent.  38 C.F.R. § 4.84a, DC 6013 
(2007). 

The Board notes that the veteran last had VA examinations for 
his service-connected disabilities in December 2005 
(diabetes), January 2006 (left elbow ulnar nerve entrapment), 
and February 2006 (glaucoma).  Moreover, the veteran contends 
that the service-connected disabilities on appeal are more 
severe than the current ratings reflect.  During the August 
2008 hearing, he testified that "the diabetes, the left 
elbow, the glaucoma have all gotten worse since originally 
rated."  (Hearing transcript, p. 19).

Therefore, to ensure that the record reflects the current 
severity of the veteran's disabilities, the Board finds that 
more contemporaneous examinations, with findings responsive 
to the applicable rating criteria, are needed to properly 
evaluate the service-connected diabetes mellitus with 
diabetic retinopathy, left elbow ulnar nerve entrapment, and 
glaucoma.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  See 
also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has 
a duty to provide the veteran with a thorough and 
contemporaneous medical examination) and Caffrey v. Brown, 6 
Vet. App. 377, 381 (1994) (an examination too remote for 
rating purposes cannot be considered contemporaneous).

Accordingly, the RO should arrange for the veteran to undergo 
VA examinations, by appropriate physicians, at a VA medical 
facility, to obtain the medical findings needed to resolve 
these claims.  During the August 2008 hearing, the veteran 
indicated his willingness to report to VA examinations, if 
necessary.  The veteran is hereby notified that failure to 
report to any scheduled examination(s), without good cause, 
may result in denial of the claim(s) for higher initial 
ratings (as the original claim(s) will be adjudicated on the 
basis of the evidence of record).  See 38 C.F.R. § 3.655 
(2007).  Examples of good cause include, but are not limited 
to, the illness or hospitalization of the claimant and death 
of an immediate family member.  If the veteran fails to 
report to any scheduled examination(s), the RO should obtain 
and associate with the claims file (a) copy(ies) of the 
notice(s) of the examination(s) sent to him by the pertinent 
VA medical facility.

Prior to arranging for the veteran to undergo further 
examinations, the RO should obtain and associate with the 
claims file all outstanding VA medical records.  During the 
August 2008 hearing, the veteran reported seeing a new doctor 
within the last five months or so.  (Hearing transcript, p. 
4).  The Board notes that besides the aforementioned November 
2007 discharge instructions, the most recent treatment 
records associated with the claims file are dated in 
September 2007.  The veteran's statement reflects that there 
may be more recent records of treatment available.  

The Board emphasizes that records generated by VA facilities 
that may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Hence, the RO must obtain all 
records of pertinent treatment from the East Point VA clinic 
and the Atlanta VA Medical Center (VAMC), the parent facility 
of the East Point clinic, since September 2007, following the 
current procedures prescribed in 38 C.F.R. § 3.159(c) as 
regards requests for records from Federal facilities.

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159 (2007).

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2007).  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claims on appeal.  The 
RO's adjudication of each claim for higher initial rating 
should include consideration of whether "staged rating" 
(assignment of different ratings for different periods of 
time, based on the facts found), pursuant to Fenderson, is 
warranted.

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should obtain from the Atlanta 
VAMC and the East Point clinic all 
records of evaluation and/or treatment 
for the veteran's diabetes mellitus with 
diabetic retinopathy, left elbow ulnar 
nerve entrapment, and glaucoma, since 
September 2007.  The RO must follow the 
procedures set forth in 38 C.F.R. § 
3.159(c) with respect to requesting 
records from Federal facilities.  All 
records/responses received should be 
associated with the claims file.

2.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization, to enable it to obtain any 
additional evidence pertinent to any of 
the claims on appeal that is not 
currently of record.  The RO should 
explain the type of evidence that is his 
ultimate responsibility to submit.  

The RO's letter should clearly explain to 
the veteran that he has a full one-year 
period to respond (although VA may decide 
the claims within the one-year period). 

3.  If the veteran responds, the RO 
should assist the veteran in obtaining 
any additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran and his 
attorney that the records were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.

4.  After all available records and/or 
responses from each contacted entity are 
associated with the claims file, or, the 
time period for the veteran's response 
has expired, the RO should arrange for 
the veteran to undergo VA diabetes, 
neurological, and ophthalmology 
examinations, by appropriate physicians, 
at a VA medical facility. 

The entire claims file, to include a 
complete copy of this REMAND, must be 
provided to each examiner designated to 
examine the veteran, and each examination 
reports should reflect consideration of 
the veteran's documented medical history 
and assertions.  All indicated tests and 
studies (to include tests of the 
veteran's field of vision, and of visual 
acuity with respect to corrected and 
uncorrected vision)
should be accomplished (with all findings 
made available to the requesting 
physician prior to the completion of his 
or her report) and all clinical findings 
should be reported in detail.  Each 
examiner should set forth all examination 
findings, along with the complete 
rationale for the conclusions reached, in 
a printed (typewritten) report.

Diabetes examination - The physician 
should specifically indicate whether the 
veteran's diabetes mellitus requires 
insulin, a restricted diet, and 
regulation of activities.  The physician 
should also indicate whether the 
veteran's diabetes requires insulin, a 
restricted diet, and regulation of 
activities with episodes of ketoacidosis 
or hypoglycemic reactions requiring one 
or two hospitalizations per year or twice 
a month visits to a diabetic care 
provider, plus other complications; and 
whether the condition requires insulin, a 
restricted diet, and regulation of 
activities (avoidance of strenuous 
occupational and recreational activities) 
with episodes of ketoacidosis or 
hypoglycemic reactions requiring at least 
three hospitalizations per year or weekly 
visits to a diabetic care provider, plus 
either progressive loss of weight and 
strength or other complications.

Neurological examination - The physician 
should identify, and comment on the 
existence, frequency or extent of, as 
appropriate, all neurological symptoms 
associated with the veteran's left elbow 
ulnar nerve entrapment.  The examiner 
should describe the severity of any 
neurological symptoms, specifically, 
whether such symptoms are best 
characterized as resulting in mild, 
moderate, or severe incomplete paralysis; 
or complete paralysis.

Ophthalmology examination - The physician 
should comment on all current 
manifestations of the veteran's glaucoma.  
It is essential that the examiner 
interpret all graphical representations 
of visual field testing, and that the 
results of such testing be reported in 
terms of the applicable rating criteria.  
The examiner should render specific 
findings as to the extent to which the 
veteran experiences impairment of visual 
acuity or field loss, pain, rest-
requirements, or episodic incapacity, as 
well as whether the veteran is 
experiencing active pathology. 

5.  If the veteran fails to report to any 
scheduled examination(s), the RO must 
obtain and associate with the claims file 
copy(ies) of any notice(s) of the date 
and time of the examination(s) sent to 
the veteran by the pertinent facility.

6.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

7.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the claims for 
initial higher ratings for diabetes 
mellitus with diabetic retinopathy, for 
left elbow ulnar nerve entrapment, and 
for glaucoma on appeal in light of all 
pertinent evidence (to include all that 
associated with the claims file since the 
most recent October 2007 SSOC) and legal 
authority.  The RO's adjudication of the 
claims should include express 
consideration of whether "staged rating," 
pursuant to Fenderson (cited to above), 
is appropriate.

8.  If any benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate SSOC that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. 
App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).  



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2007).




